Citation Nr: 0125498	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  98-09 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, claimed as secondary to service connected 
bilateral knee disability.

2.  Entitlement to service connection for a left hip 
disability, claimed as secondary to service connected 
bilateral knee disability.

3.  Entitlement to an increased evaluation for internal 
derangement of the left knee, postoperative, with 
instability, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for degenerative 
arthritis, left knee, with painful motion, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for postoperative 
residuals of arthrotomy, right knee, currently evaluated as 
10 percent disabling.

6.  Entitlement to an increased evaluation for degenerative 
arthritis, right knee, with painful motion, currently 
evaluated as 10 percent disabling.

7.  Entitlement to an initial disability evaluation in excess 
of 10 percent for degenerative joint disease, lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1969.  
This appeal arises from July 1997 and subsequent rating 
decisions of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO).  

The issues of entitlement to service connection for a left 
hip disability, claimed as secondary to service connected 
bilateral knee disability, and for an initial disability 
evaluation in excess of 10 for degenerative joint disease, 
lumbar spine, will be addressed in the REMAND section below.

In February 2001, the veteran raised the issue of service 
connection for a right hip disorder as secondary to the 
service connected bilateral knee pathology.  This issue is 
hereby referred to the RO for initial consideration.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims for service 
connection for a cervical spine disorder and for increased 
evaluations of the service connected knee disabilities.

2.  Cervical spine pathology has not been shown to be 
causally related to the veteran's service connected bilateral 
knee disabilities.

3.  The veteran's service connected left knee disability is 
manifested by:  no more than moderate lateral instability or 
recurrent subluxation; limitation of leg extension to 6 
degrees; painful motion, and complaints of pain on use, 
stiffness, fatigue and lack of endurance.

4.  The veteran's service connected right knee disability is 
manifested by:  no more than slight lateral instability or 
recurrent subluxation; range of motion from 0 to 120 degrees, 
with pain noted; and complaints of pain on use, stiffness, 
fatigue and lack of endurance.


CONCLUSIONS OF LAW

1.  The veteran's current cervical spine pathology is not due 
to or the proximate result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110 (West 1991); 38 C.F.R. § 3.310(a) 
(2001).

2.  The criteria for an evaluation in excess of 20 percent 
for internal derangement of the left knee, postoperative, 
with instability, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, Code 5257 (2001).  

3.  The criteria for an evaluation in excess of 10 percent 
for degenerative arthritis, left knee, with painful motion, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, Codes 5003, 5010, 5260, 5261 (2001).

4.  The criteria for an evaluation in excess of 10 percent 
for postoperative residuals of arthrotomy, right knee, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, Code 5257 (2001).  

5.  The criteria for an evaluation in excess of 10 percent 
for degenerative arthritis, right knee, with painful motion, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, Codes 5003, 5010, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that while the appeal was pending, the 
President, on November 9, 2000, signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Act, in pertinent 
parts, eliminated the concept of a well-grounded claim and 
imposed on VA new duty to assist and notice obligations.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2099-2100 (2000); 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Implementing regulations were 
promulgated on August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

In regard to the issues of entitlement to service connection 
for a cervical spine disorder and for increased ratings for 
his knee disabilities, the Board finds that the notification 
duties have been met and that these issues have been 
adequately developed for appellate review.  The veteran was 
informed of the evidence needed to substantiate his claim to 
service connection for the claimed disability.  The duty to 
assist the veteran in obtaining evidence to substantiate his 
claims has been met in that medical opinions and private and 
VA medical evidence identified by the veteran has been 
obtained.  There is no indication that relevant records have 
not been obtained.  Similarly, with respect to the increased 
ratings claims, relevant records have been obtained and 
examinations provided.  The Board finds that a remand would 
serve no useful purpose and would only impose unnecessarily 
additional burdens on VA without benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board is aware that the March 2000 rating decision on 
appeal denied the veteran's claim of entitlement to service 
connection for a cervical spine disorder as not well-
grounded.  However, the supplemental statement of the case 
issued in June 2001 specifically considered the claim on the 
merits and informed him of the type of evidence needed to 
substantiate his claim.  Additionally, a March 2001 letter 
from the RO specifically informed the veteran of the 
provisions of VCAA.  Thus, the veteran will not be prejudiced 
by the Board considering the service connection claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Cervical Spine- Service Connection Claim

The law provides that service connection will be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001).  In pertinent part, service connection has been 
granted for bilateral knee disabilities, manifested by pain, 
instability, and loss of motion.

The veteran contends that his current cervical spine 
pathology, including arthritis, is a result of his service 
connected knee problems.  Neither the service medical records 
nor a VA examination in June 1970 show any complaints or 
findings related to the veteran's neck.  In October 1991, the 
veteran was seen with complaints of shoulder problems.  His 
neck was noted to be supple and without masses.  In August 
1997 and April 1998, X-rays showed degenerative joint disease 
of the cervical spine.  

A November 1998 treatment record noted degenerative joint 
disease and cervical disc disease.  A neurosurgical consult 
in December 1998 indicated that the veteran's knees should be 
"fixed" prior to any cervical or lumbar problems were 
considered, since the veteran fell frequently.

A VA examination was conducted in December 1998.  The 
examiner noted no fixed deformity, postural abnormality or 
significant muscle spasm of the cervical spine.  Ranges of 
motion were somewhat reduced.  The examiner stated that it 
was unlikely at the veteran's cervical spine problems were 
related to his service connected knee injuries.

At his hearing in February 2001, the veteran reported that in 
January 2001, while seated in the passenger seat of his 
daughter's parked car, he lifted himself to reach into the 
glove compartment and felt his knee "rip."  The pain caused 
him to spin around and shoot up into the air, strike the back 
of his neck on the doorframe, and then fall out onto the 
ground.  

A neurosurgery clinic note dated in February 2001 noted neck 
pain with arthritic changes on MRI.  The veteran reported 
that he had hit the back of his head, "cracking his neck" 
in January 2001.  The examiner did not think a cervical spine 
operation offered much promise of relief of the veteran's 
neck pain.  An addendum to the report offered the following 
summary of the veteran's reported history:  

Problem began with knee inj in Vietnam in 
1967.  Used arms to stop falls which 
occurred after knees injured and began to 
buckle.  Has had neck pain 10-15yy.  
Became bad starting 7-8yy ago after a fall 
with knees giving out.  Has worse L arm 
numbness after this.  More recent injury 
1-30-01 as noted.

The veteran in this case is claiming that a service-connected 
disability caused him to injure his neck, and lay evidence 
may be competent to describe how an injury occurred or the 
events leading to an injury.  Jones v. Brown, 7 Vet. App. 134 
(1994).  The implausibility in this case is not 
implausibility that the service-connected knee disability may 
have been, in an attenuated way, a contributor to the cause 
of a neck injury, but rather the implausibility is that the 
service-connected disability was a "proximate" cause of 
neck injuries as is required by VA regulation for service 
connection purposes.

Service connection for a disability as secondary to another 
service-connected disability may not be established by 
plausible evidence of the existence of any connection between 
two disorders regardless of how attenuated that connection 
might be.  Instead, secondary service connection requires 
evidence that the connection between the two disorders is a 
"proximate" connection.  38 C.F.R. § 3.310(a) (2001) 
("Disability which is proximately due to or the result of a 
service-connected disease or injury shall be 
service-connected.") (emphasis added).  The legal theory on 
which entitlement to service connection under 3.310(a) is 
based is one involving "proximate results".  38 C.F.R. 
§ 3.310(a) (2001).  Proximate is defined as "[c]losely 
related in space, time, or order."  Webster's II New College 
Dictionary 892 (1995).  In law, proximate cause is "that 
which in natural and continuous sequence unbroken by any new 
independent cause produces an event, and without which the 
injury would not have occurred."  Barron's Legal Guides Law 
Dictionary 63 (1984) (emphasis added).

The veteran has degenerative joint disease and cervical disc 
pathology that has been present since approximately 1997.  
Thus, the January 2001 incident in his daughter's car could 
not be the proximate cause of his current pathology which 
existed for several years prior to the incident.  According 
to the veteran's report, the proximate cause of the neck 
injury was the impact of his neck on the car's door frame, 
not the cervical disc pathology and arthritis.  Nor would 
previous claimed falls provide a basis for finding proximate 
causation since, importantly, the only medical opinion of 
record that address the issue of causation indicates that 
there is no causal relationship between the veteran's service 
connected knee disabilities and his current cervical spine 
pathology.  The February 2001 neurosurgery addendum is merely 
a recitation of the veteran's reported history, not an 
opinion as to causation.  Accordingly, there is no basis to 
conclude that the veteran's current cervical spine 
disorder(s) are "proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a) 
(2001).  Thus secondary service connection must be denied.


Increased Ratings Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.42 (2001).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Service connection for left and right knee disabilities was 
granted in July 1970.  The veteran's left and right knee 
disabilities are currently evaluated under codes 5010 and 
5257.  Under code 5257, a 10 percent evaluation contemplates 
a slight level of recurrent subluxation or lateral 
instability.  A 20 percent evaluation under that code 
contemplates a moderate level of recurrent subluxation or 
lateral instability.  A 30 percent evaluation requires a 
severe level of disability.  38 C.F.R. Part 4, Diagnostic 
Code 5257 (2001).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  The current evaluations under this code are 20 
percent for the left knee, and 10 percent for the right knee.

The following ratings are available based on limitation of 
motion:  For limitation of leg flexion to 45 degrees, a 10 
percent evaluation; for limitation of leg flexion to 30 
degrees, a 20 percent evaluation; and for limitation of leg 
flexion to 15 degrees, a 30 percent evaluation.  For 
limitation of leg extension to 10 degrees, a 10 percent 
evaluation; for limitation of leg extension to 15 degrees, a 
20 percent evaluation; for limitation of leg extension to 20 
degrees, a 30 percent evaluation; for limitation of leg 
extension to 30 degrees, a 40 percent evaluation; and for 
limitation of leg extension to 45 degrees, a 50 percent 
evaluation.  38 C.F.R. Part IV, Diagnostic Codes 5260 and 
5261.

When the limitation of motion is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint group affected by 
limitation of motion under codes 5010 and 5003.  See VAOGPREC 
23-97; 38 C.F.R. Part 4, Diagnostic Codes 5003, 5010, 5260 
(2001).  A 10 percent evaluation based on limitation of 
motion is currently in effect for each knee.  (The Board 
notes that a 30 percent evaluation was assigned under code 
5261 from December 1998 to May 2000 based on limitation of 
extension of the left leg to 20 degrees; this evaluation was 
reduced to 10 percent based on the May 2000 VA examination 
findings.)

A VA examination was conducted in December 1998.  The veteran 
complained of a quite severe "ripping" type pain in his 
left knee.  He also reported that his right knee would buckle 
and give way, and that he had fallen on several occasions.  
The veteran reported constant pain in his knees, with the 
left at a seven or eight and the right about a six on a scale 
of 1 to 10.  On examination, there was a 6.5 centimeter scar 
over the medial left knee and a 6.5 centimeter scar over the 
lateral left knee, otherwise the knees were not swollen and 
there was no deformity or loose motion.  Range of motion of 
the left knee was from 20 to 128 degrees, and right knee from 
0 to 124 degrees.  MRI showed degenerative changes of the 
menisci.  The diagnosis was degenerative arthritis of 
bilateral knees.

In June 1999, the veteran underwent an arthroscopy of the 
left knee with shaving of the ulcer.  At that time, his left 
knee range of motion was noted as 15 to 105 degrees.  There 
was 1 to 2+ lateral laxity but the knee was otherwise stable.  

The most recent VA examination was conducted in May 2000.  
The veteran reported pain in both knees on a daily basis.  
Both knees get stiff, fatigue easily and result in a lack of 
endurance.  The veteran stated that during daily flare-ups of 
pain, pain in each knee was approximately six on the 1-10 
scale.  He reported that he used a brace on each knee, but no 
cane or corrective shoes.  The veteran stated that he had 
problems with bending and lifting.  On examination, right leg 
range of motion, with pain, was from 0 to 120 degrees.  Left 
knee range of motion, with pain, was from 6 to 100 degrees.  
No crepitance or slippage was noted in either knee.  



Left Knee

The current medical evidence of record does not demonstrate 
the severe lateral instability or recurrent subluxation which 
would support a 30 percent evaluation under Code 5257.  The 
most recent VA examination noted no slippage.  The 10 percent 
evaluation based on limitation of motion under code 5261 is 
appropriate based on the limitation of extension to 6 degrees 
noted on the May 2000 VA examination.  The veteran is not 
entitled to a higher rating under Codes 5260 or 5261 since 
leg flexion has not been shown to be limited to 30 degrees or 
less, and leg extension not limited to 15 degrees or more 
since May 2000.  38 C.F.R. Part 4, Diagnostic Code 5261 
(2001).  In view of the minimal objective findings of 
subluxation or instability of record, the Board finds that 
the veteran's complaints of left knee pain, stiffness, 
fatigue and lack of endurance are contemplated by the current 
20 percent evaluation assigned under code 5257 and the 
separate 10 percent assigned under code 5261.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2001).

Right Knee

The current medical evidence of record does not demonstrate 
the moderate lateral instability or recurrent subluxation 
which would support a 20 percent evaluation under Code 5257.  
The most recent VA examination noted no slippage.  The 10 
percent evaluation based on limitation of motion under code 
5010 is appropriate based on the noncompensable painful 
limitation of motion noted on the May 2000 VA examination.  
The veteran is not entitled to a higher rating under Codes 
5260 or 5261 since leg flexion has not been shown to be 
limited to 30 degrees or less, and leg extension not limited 
to 15 degrees or more since May 2000.  38 C.F.R. Part 4, 
Diagnostic Codes 5260, 5261 (2001).  In view of the minimal 
objective findings of subluxation or instability of record, 
the Board finds that the veteran's complaints of right knee 
pain, stiffness, fatigue and lack of endurance are 
contemplated by the current 10 percent evaluation assigned 
under code 5257 and the separate 10 percent assigned under 
code 5010.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2001).


ORDER

Service connection for a cervical spine disability, claimed 
as secondary to service connected bilateral knee disability, 
is denied.

An evaluation in excess of 20 percent for internal 
derangement of the left knee, postoperative, with 
instability, is denied.

An evaluation in excess of 10 percent for degenerative 
arthritis, left knee, with painful motion, is denied.

An evaluation in excess of 10 percent for postoperative 
residuals of arthrotomy, right knee, is denied.

An evaluation in excess of 10 percent for degenerative 
arthritis, right knee, with painful motion, is denied.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Implementing regulations were promulgated on August 
29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a). 

Because of the change in the law brought about by the VCAA, a 
remand of the veteran's claim for secondary service 
connection for a left hip disorder is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision on that issue at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The veteran contends that he has a left hip disorder as a 
result of altered gait resulting from his service connected 
bilateral knee disability.  A February 2001 outpatient 
record included a bone scan which showed some increased 
uptake in the veteran's hips.  X-ray at that time showed 
minimal degenerative joint disease of both hips.  The 
veteran has not been provided with a VA examination with an 
opinion as to any relationship between these findings and 
the service connected bilateral knee disorders; such medical 
evidence is required to decide his claim.  Accordingly, the 
Board is of the opinion that the veteran should undergo a VA 
orthopedic examination in order to ascertain the current 
left hip diagnosis, and its relationship to the service 
connected bilateral knee pathology.

Additionally, the Board notes that the veteran is seeking an 
initial disability evaluation in excess of 10 percent for 
his service connected degenerative joint disease, lumbar 
spine.  Service connection for that disorder was granted in 
July 1999, with a 10 percent evaluation assigned from May 
1998.  The only VA examination of that disability was in 
December 1998.  The veteran has testified to a worsening of 
his service connected back disability.  Accordingly, in 
order to properly evaluate his claim, a current VA 
orthopedic examination of the lumbar spine is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)), and 
the implementing regulations, are fully 
complied with and satisfied. 

2.  The RO should schedule the veteran for 
an examination by a VA orthopedist to 
determine the nature and extent of any 
left hip pathology, and to evaluate the 
service connected lumbar spine disorder.  
The entire claims folder and a copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  The examination report 
should contain detailed accounts of all 
manifestations of joint pathology found to 
be present.  

With respect to the left hip examination:  
All necessary tests, including X-ray 
studies of the left hip, should be 
conducted and the examiner should review 
the results of the testing prior to 
completion of the report.  The examiner is 
specifically requested to provide an 
opinion, based upon the medical evidence 
of record and sound medical principles, as 
to whether any present left hip pathology 
is proximately due to, or has been 
permanently worsened by, the veteran's 
service-connected bilateral knee disorder, 
including any alteration of gait as a 
result of knee pain.  The report of 
examination should include complete 
rationale for the conclusions reached.

With respect to the lumbar spine 
examination:  The examination report 
should contain detailed accounts of all 
manifestations of joint pathology found 
to be present.  All necessary tests, 
including X-ray studies of the lower 
back, should be conducted and the 
examiner should review the results of the 
testing prior to completion of the 
report.  Special attention should be 
given to the presence or absence of 
neurological deficits, pain, any 
limitation of motion, instability and 
weakness.  The examination report should 
include descriptions of the effect, if 
any, of the veteran's pain on the 
function and movement of the lumbosacral 
spine.  The report of examination should 
include complete rationale for the 
conclusions reached.

3.  Thereafter, the RO should 
readjudicate the appellant's claims for 
secondary service connection for a left 
hip disorder, and for an initial 
disability evaluation in excess of 10 
percent for degenerative joint disease, 
lumbar spine, with consideration of the 
evidence developed above.  With respect 
to the lumbar spine disability claim, 
consideration should be given to the 
Court's decision in Fenderson v. West, 12 
Vet. App. 119 (1999) (at the time of an 
initial rating, separate, or staged, 
ratings can be assigned for separate 
periods of time based on the facts 
found).  If a benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



